A formal claim' petition having been filed in the above matter, asking for compensation under the terms' of the Compensation law of this state, and an answer having been duly filed, the case came oil before me in Hackensack on June 25lh, at which time the petitioner himself was present, and the respondent was represented by Attorney Richard W. Baker.
The petitioner took the "stand and testified thát between nine-thirty and ten o’clock in the morning he felt a pain while lifting a spool of silk. He stated that he spoke to a fellow-employe about it, but tried to .complete his job of setting up this reel, which normally takes between one hour and one hour and a half to do. l.Te stated that he was unable to complete the job, and about eleven o’clock he reported to his foreman that he had such bad pain that ho could not continue working. He. stated that his foreman told him to keep on working until twelve o’clock and then he could go home.. .He testified that he attempted to do this, but at eleven forty-five the pain was so bad that he had to stop and go home, and that he went to the doctor that afternoon.
After the petitioner testified in regard to the case the attorney for the respondent moved that the. case be dismissed as not complying with the five requirements of the hernia,section of the Compensation law.
Accordingly, I find and determine that the,petitioner has failed to prove a hernia under the terms of the Compensation law. in that he failed to show prostration so that he was forced *948to cease work immediately, and, accordingly, I order that the case be dismissed without cost to either party.
Harry J. Goas, Deputy Commissioner.